Case 2:19-bk-15837-NB               Doc 20 Filed 07/11/19 Entered 07/11/19 09:28:39                        Desc
                                     Main Document     Page 1 of 5
   1   A                       S N 269170
   2                  E        E
       4375             S    200
   3           17933
       S         CA 92177-0933
   4              858 750-7600
        619 590-1385
   5
       A
   6        S C AN   SA NA   NA ASS C A   N
           AS   S EE   S   C   E A    S A E
   7        A E      A E  AN    S 2004-14
   8

   9

  10                                         E           E B                C CO
  11              CE                         C O C              O           O            E E               O
  12                                                                C   N   2 19- -15837-N
  13        A    NC                                                 C       13
  14                                                                OBJEC O              O CO                  O   O
                                                                    C    E
  15
                                                                    C N          A     N EA N
  16                                                                  A E                18 2019
                                                                        E            9 30 A
  17                                                                C                1545
  18

  19

  20

  21

  22             S C AN              SA NA         NA ASS C A           N AS             S EE          S       C   E

  23 A          S A       E A E                  A E     AN         S 2004-141                     C

  24                            -                         C

  25 C           13                                        -

  26
       1
  27                       C                C      13
                                    C      4                                                       7004
  28   A                                                                                              A
                                             A
                                           7004
                                                          -1-                             CASE N   2 19- -15837-N
                                   OBJEC   O      O CO              O O C            E
Case 2:19-bk-15837-NB               Doc 20 Filed 07/11/19 Entered 07/11/19 09:28:39                                   Desc
                                     Main Document     Page 2 of 5
   1

   2                                                            O     C       O

   3           C                                                 C                                                     C         13

   4                                                                                                                     C        7

   5                           C                                                  C

   6

   7                                                       E E        O           C

   8           1           C

   9       9 2004                                                    492 400 00               N             A                N

  10                   C                                   2                      C                                 CC

  11
                                                                                                        2
  12           2               N

  13                                        410 S                N    A                   A             CA 90020             S

  14                       CC       2

  15           3           S                    N                                                                 N

  16                   C

  17                                CC      2

  18           4                                N

  19                                A       1 2015             CC     2

  20           5                     20 2019                                          C       13

  21           S                        C              C                      C                    A

  22                                2 19- -15837-N                        1

  23           6                     9 2019                          C            13

  24

  25                                                                              C                 -                        C

  26               9

  27

  28
       2
           N                                                                          S
                                                               -2-                                 CASE N       2 19- -15837-N
                                   OBJEC    O       O CO              O O C               E
Case 2:19-bk-15837-NB            Doc 20 Filed 07/11/19 Entered 07/11/19 09:28:39                                               Desc
                                  Main Document     Page 3 of 5
   1         7              A       5 2019 C                                                                        C

   2     S                                                                                                      612 051 23                -

   3                                       35 587 06             CC          2

   4                                                                              E

   5         EB O           C              E                    C        O BE CO                        E               O O E
   6                                  11                S      C                 SC     S             1325

   7         C                        C                13

   8                                                                                                    C              C        N

   9              89        87 93          A       9       C   1988

  10

  11          OE   O   EE                                       E E               E E
             11 S C 1325 5
  12

  13                             C                                                                                                  -

  14 C                                                 C        13                    0 00                                          -

  15                    35 587 06 A                                                          11       SC        1325       5

  16 B            O         C EO                   E E              O             E
             11        SC    1322
  17

  18                                                                                         C             13                   C

  19                     593 12                                          C                   -

  20                   60

  21 C        E   B
             11 S C         1325          6
  22

  23                              S                                                                                             230 00

  24         11                                                                                                            593 12

  25                                           C                -                                                                        60

  26          A

  27     C

  28               E E          E C

                                                                   -3-                                     CASE N      2 19- -15837-N
                                OBJEC          O       O CO                  O O C                E
Case 2:19-bk-15837-NB    Doc 20 Filed 07/11/19 Entered 07/11/19 09:28:39                    Desc
                          Main Document     Page 4 of 5
   1       1                                 C            13

   2       2                                                               C        7

   3       3     A                                                                  -

   4 C               C                                                         60

   5       4                                              C

   6

   7

   8           11 2019                      A                 E        E
   9

  10                                             /s/ Arnold L. Graff
                                            A N         A   S N 269170
  11                                        A          S C AN     SA NA                        NA
                                            ASS C A   N AS    S EE
  12                                        S   C   E A     S A E A E
                                                  A E    AN    S 2004-14
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                           -4-                                 CASE N   2 19- -15837-N
                        OBJEC   O   O CO              O O C                E
               Case 2:19-bk-15837-NB                     Doc 20 Filed 07/11/19 Entered 07/11/19 09:28:39                                                   Desc
                                                          Main Document     Page 5 of 5


                                            PR                             R
 am o          r th a     of     and not a arty to this an r               t y as or ad          rsary ro din .              y      sin ss addr ss is
                                        t and ri       it                   . . o                  an i o


  tr and orr t o y of th for oin do m nt ntit d                                                    tion to     onfirmation          i     s r d or as
s r d   on th  d in ham rs in th form and mann r r                                        ir d y                 d and               in th mann r stat d
   o

1.           R                 R                         R                    rs ant to ontro in    n ra
  rd rs and     th for oin do m nt i     s r d y th o rt ia        and hy r in to th do m nt. n
   y                    h    d th       do   t for this an r t y as or ad rsary ro      din and d t rmin d
that th fo o in   rsons ar on th  troni   ai oti      ist to r i    transmission at th mai addr ss s stat d
   o

               13               athy   o            ry T          i in            Tr st   . om
    . .                 st r   ion . a. f            sdo . o
                                                                                                       r i    information ontin            d on atta h d a

  .     R
   n                 y                          s r d th fo o in                               rsons and or ntiti s at th ast no n addr ss s in
this an r           t y as or ad rsary ro  din y a in a tr and                               orr t o y th r of in a s a d n o in th
   nit d tat        s mai first ass osta  r aid and addr ss d as fo                          o s. istin th     d h r onstit t s a d aration
that mai in         to th  d     i   om t d no at r than  ho rs aft                          r th do m nt is fi d.


    ar in    h    r
            ayman         n
 a        anada

P
 onora       i . ason
  ntra istri t of a ifornia os n       s i ision
 nit d tat s an r t y o rt
 d ard . oy a        d ra   i din and o rtho s
      .T m      tr t     it        o rtroom
 os n     s
                                                                                                       r i    information ontin            d on atta h d a

3.    R      P R                  R        R                         R                R          stat m thod
for a h rson or ntity s r d      rs ant to . . i . . and or ontro in     on                            s r d
th fo o in  rsons and or ntiti s y rsona d i ry o rni ht mai s r i     or for thos   ho ons nt d in ritin to
s h s r i m thod y fa simi transmission and or mai as fo o s. istin th      d h r onstit t s a d aration
that rsona d i ry on or o rni ht mai to th     d    i    om t d no at r than     ho rs aft r th do m nt is
fi d.


                                                                                                       r i    information ontin            d on atta h d a


 d        ar     nd r     na ty of    r ry nd r th             a s of th      nit d tat s that th for          oin is tr         and orr          t.

      y                                         .                                                       s                .
                                                n                                                            n u


                This form is mandatory. t has       na    ro    d for s    y th     nit d tat s an r   t y o rt for th       ntra    istri t of   a ifornia.


Jun                                                                                                           9013-3.1.PR                              .     R
